Citation Nr: 1640250	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for an unspecified anxiety disorder with depressive symptoms and traits of personality disorder, currently evaluated as 70 percent disabling.

2. Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to May 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2015. A transcript of the hearing is associated with the claims file. 

In June 2015, the Board remanded the Veteran's claim for further development. The claim has since returned to the Board for further consideration. 

A claim for a TDIU has also been raised. In an August 2016 appellate brief, the Veteran's representative argued that the Veteran warranted a TDIU. The Board also acknowledges the Veteran's August 2015 VA Form 21-9840, Application for Increased Compensation Based on Unemployability. Thus, to the extent the Veteran is currently claiming entitlement to a TDIU, that issue is raised in connection with his claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's unspecified anxiety disorder has been manifested, primarily, by anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas along with the inability to establish and maintain effective relationships. Symptoms of total occupational and social impairment have not been demonstrated.

2. It is as likely as not that the Veteran's migraine headaches have resulted in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for an unspecified anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for migraines headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the videoconference hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his increased ratings claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's June 2015 remand, the AOJ provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Increased Rating for an Unspecified Anxiety Disorder

The Veteran appeals the denial of a rating higher than 70 percent for an unspecified anxiety disorder. His disability is evaluated pursuant to 38 C.F.R. § 4.130 and Diagnostic Code 9413, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. The General Rating Formula provides a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that a rating higher than 70 percent disabling for an unspecified anxiety disorder is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 70 percent rating rather than that contemplated by a 100 percent rating under Diagnostic Code 9413. 

To that end, the Veteran was initially afforded a VA examination for his mental disorder in September 2009. The Veteran reported that he has been married 6 times with a history of domestic violence, but denied any violence in his current marriage. The Veteran also reported insomnia, hypervigilant behaviors, and ruminative thoughts that interfered with his sleep patterns. It was noted that he had some problems with his interpersonal relationships and employment, which was causing financial concerns and increased anxiety. The Veteran described a physical conflict where he used his martial arts skills to subdue a former coworker. The Veteran also reported checking locks on doors and windows throughout the day, and claimed to have panic attacks approximately once a month that last for several minutes, as well as feelings that people were "out to get him." The examiner noted that the Veteran's affect was constricted, and that his mood was anxious and agitated. No suicidal ideation was noted, but there were thoughts of violence. The examiner reported that the Veteran has transient or mild symptoms that decreases work efficiency and his ability to perform occupational tasks during periods of significant stress. The Veteran was assigned a GAF score of 60. 

The Board observes that the Veteran has provided a lay statement from his spouse expressing her concern about his symptoms and detailing his "mood swings, anger, depression, sadness, and anxiety." 

In addition to the lay statement, the Board notes that the Veteran has received VA treatment, including therapy and medications, for his unspecified anxiety disorder. For instance, a December 2009 report notes that the Veteran ran out of sleeping medications, which caused mood problems. His GAF score was 78. A March 2010 report shows that the Veteran complained of nightmares, irritability, a decreased appetite, and lack of energy. His GAF score was 75. An April 2011 record reveals that the Veteran was suffering from anxiety and stress related to financial concerns, but denied suicidal or homicidal ideations. His GAF score was 58. In May 2014, the Veteran reported that he felt like he has "a monster inside of me" and that he was losing control of his anger. A follow-up report from June 2014 indicates that the Veteran had thoughts of harming himself after a therapy session and heard voices in his head. In October 2014, the Veteran reported depressive symptoms including problems sleeping and hearing voices, but was not delusional. 

In March 2015, the Veteran testified that he loses his temper frequently and has memory problems. He acknowledged having anger issues, which caused him trouble in securing a job. He also stated that he only had contact with his close family and usually stays at home doing nothing.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in September 2015. The Veteran reported that he lived with his wife and 3 children. He said that he typically stays at home during the day tending to household chores. The veteran stated "I like being alone...it's good when the wife and kids are gone and I'm home alone." The Veteran also reported that he has taken some college courses. He stated that his most recent employment was around 2011 when he worked maintenance for a staffing agency, but was fired for fighting with coworkers. The Veteran described several violent incidents in previous jobs, including stabbing a coworker's hand with a screwdriver and hitting his supervisor with a phone. The examiner noted that the Veteran's unspecified anxiety disorder included symptoms of anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control. The Veteran reported to the examination in casual attire, with good hygiene and grooming, and was alert and coherent. No hallucinations, sensory distortions, or delusions were reported. The examiner noted that: 

Veteran's mental status/condition does not compromise ability to complete all activities of daily living (ADLs) without assistance, such as feeding, grooming, bathing, walking, etc. The Veteran reports no problems with instrumental ADLs, such as managing finances, shopping, handling transportation (driving or navigating public transit), managing medications and/or housework and basic home maintenance.

The examiner reported that the Veteran acknowledged prior suicidal ideations, but denied any intent or plan. It was also noted that the Veteran's anxiety causes anger issues, including times when he feels an urge to hurt others. He described several instances of losing his temper at work and on other occasions.

Based on a review of the record, the Board finds that at no time has the Veteran shown total occupational and social impairment, and therefore an initial disability rating in excess of 70 percent is not warranted. The record does not show any evidence of a gross impairment in the Veteran's thought processes or communication, nor is there evidence of any delusions or hallucinations. At all times the Veteran has been found to have normal speech, behavior, appearance, insight, judgment, and thought processes. The Veteran has never shown grossly inappropriate behavior or abnormal thought or judgment. 

The Veteran has endorsed some mild memory loss. The Veteran has not, however, shown any severe memory loss, such as memory loss for names of close relatives, own occupation, or own name, nor has he had, at any time, disorientation to time or place. VA treatment records and examinations consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living, and he communicates normally. The Veteran has been shown to have frequent mood disturbances, and has been noted to have depressed, frustrated, or anxious mood. The Board observes that the Veteran has had anger issues that have caused the Veteran difficulty at work and at home, as well as some suicidal ideations. However, at his most recent VA examination in September 2015, he denied any intent or plans. The Veteran has never been found to be in persistent danger of hurting himself or others.

Finally, the evidence demonstrates that the Veteran was able to establish and maintain some relationships, particularly with his wife and 3 children. The Veteran has been able to appropriately participate in a therapy group, although he has not attended as frequently as in the past. The Veteran has also continued to take part in some activities that he enjoys, such as household chores, gardening, and cooking.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned. See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating.

In sum, the Veteran's unspecified anxiety disorder symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Migraine Headaches 

The Veteran also appeals the denial of a rating higher than 30 percent for migraine headaches. For the following reasons, the Board finds that entitlement to a higher rating is warranted.

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating." A lay definition of the term is that it means "utter physical exhaustion or helplessness." See Webster's New World Dictionary of American English, 1080 (3rd ed. 1986). A medical definition of this term is that it means "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994).

The Veteran was afforded a VA examination in September 2009. The Veteran reported weekly migraine headaches that were treated with medication. Less than half of the headaches were prostrating, and the usual duration was for several hours. Symptoms included decreased concentration, vision difficulty, and pain, all of which impacted his occupational and daily activities. The examiner diagnosed the Veteran with migraine headaches.

The Board notes that the Veteran has received VA treatment for his migraine headaches since at least 2007 and is prescribed medication for them as well. For example, a December 2009 treatment report states that the Veteran suffers from severe headaches, occurring 2-3 times per month, with pain lasting between 3-4 hours. Reports from 2010 through 2011 indicate that the Veteran suffers from frequent headache pain, with symptoms including nausea and light sensitivity. Reports from 2012 onward show that the Veteran was approved for Botox injections to help treat his headaches. More recent reports show that the Veteran still suffers from severe headaches and is in a chronic headache treatment management plan to help with his pain and associated headache symptoms.

In March 2015, the Veteran testified that his migraines occur 3-4 times per week, normally lasting for a few hours at a time, and he has received Botox injections that sometimes helped. The Veteran stated that his headaches caused him to be incapacitated because at the onset of one, he needs to take medication and then lay down. The Veteran also reported that when he has a headache, it reduces his ability to work because he is sensitive to light and loses his temper very easily. 

Pursuant to the Board's remand, the Veteran was afforded another VA examination for his migraine headaches in October 2015. The Veteran reported migraines in excess of 5 times per week. Headache pain was described as constant, pulsating or throbbing, and occurring on both sides of his head. Non-headache symptoms included nausea, sensitivity to light and sound, changes in vision, and dizziness. Typical headache pain lasted for more than 2 days. The frequency of prostrating migraine attacks over the last several months was an average of once every month. The examiner classified these attacks as not productive of severe economic inadaptability. However, the examiner determined that the Veteran's headaches impacted his ability to work because when he experiences a headache "he must retreat to darkened room, close eyes, take medication, and rest until headache subsides. Veteran suffers with Migraines in excess of 5 times per week on average."

An August 2016 VA Disability Benefits Questionnaire (DBQ) examination for migraine headaches is also of record. The Veteran's headache pain was categorized as pulsating or throbbing pain, and localized to one or both sides of his head. Non-headache symptoms included sensitivity to light and sound. The duration of typical head pain lasted less than one day, occurring on both sides of his head. The Veteran also reported prostrating attacks of migraine headache pain occurring, on average, more frequently than once per month. The examiner determined that the Veteran's headache condition impacts his ability to work because he suffers from "intermittent migraine headaches, sensitivity to light and noise, and difficulty concentrating." 

The Veteran is competent to report symptoms such as headaches and sensitivity to light and sound, and the Board finds his statements credible. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding lay persons without medical training have general competence to testify as to symptoms, but not to provide a medical diagnosis). Accordingly, both the medical and lay evidence shows that the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100. See 38 C.F.R. §§ 4.7, 4.124a. Thus, resolving all reasonable doubt in favor of the Veteran, a 50 percent evaluation - the maximum schedular evaluation - is warranted. 38 C.F.R. § 4.3.

The Board has concluded that the schedular criteria contemplate the symptoms demonstrated as to these disorders.  Thus there is no basis for referring either matter to the Director of Compensation service, nor is it otherwise contended that extraschdular consideration is warranted.  38 C.F.R. § 3.321.


ORDER

Entitlement to an increased rating for an unspecified anxiety disorder with depressive symptoms and traits of personality disorder, currently evaluated as 70 percent disabling, is denied.

Entitlement to a rating of 50 percent, but no higher, for migraine headaches is granted, subject to the law governing payment of monetary benefits.


REMAND

To properly resolve the TDIU claim, the Board requires a clear medical opinion addressing the Veteran's overall employment capability in light of his service-connected disabilities. Present information reflects he is not working at least in part due to mental health symptoms and frequent migraine headaches. However, it is not clear whether the Veteran is now substantially capable, or incapable of employment due to service-connected disabilities. 

On this subject, the Board has received an August 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The Veteran contends that he last worked in April 2011, which was directly attributed to his anxiety and migraines. As noted above, the Veteran has had anger and anxiety issues that have caused him to lose his temper and fight with coworkers. His migraines have also caused him some occupational impairment as well. Consequently, thorough VA general medical and psychiatric examinations should be ordered to address employability in light of all service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA general medical and psychiatric examination for purpose of his TDIU claim. The VBMS and Virtual VA electronic claims files must be made available for the examiners to review, and the examiners should confirm this review was completed. The examiners are then requested describe all functional impairment caused by service connected disability.  In providing the requested determination, the examiners must consider and describe the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


